                                                                       Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 1 of 19



                                                              1    LAEL D. ANDARA (SBN 215416)                                 JEFFREY L. FAZIO (SBN 146043)
                                                                   MICHELLE G. TREVINO (SBN 315304)                            YI YAO (SBN 292563)
                                                              2    ROPERS, MAJESKI, KOHN & BENTLEY                             DEHENG LAW OFFICES, PC
                                                                   1001 Marshall Street, Suite 500                             7901 Stoneridge Drive, No. 208
                                                              3    Redwood City, CA 94063-2052                                 Pleasanton, CA 94588
                                                                   Telephone: (650) 364-8200                                   Telephone: (925) 399-5856
                                                              4    Facsimile: (650) 780-1685                                   Facsimile: (925) 397-1976
                                                                   Email: lael.andara@rmkb.com                                 Email: jfazio@dehengsv.com
                                                              5           michelle.trevino@rmkb.com                                   yyao@dehengsv.com

                                                              6    Attorneys for Plaintiff                                     Attorneys for Defendants
                                                                   SINCO TECHNOLOGIES PTE LTD.,                                NG CHER YONG AKA CY NG, MUI
                                                              7                                                                LIANG TJOA, LIEW YEW SOON AKA
                                                                                                                               MARK LIEW, AND XINGKE
                                                              8                                                                ELECTRONICS (DONGGUAN) CO.,
                                                                                                                               LTD.
                                                              9
Ropers Majeski Kohn & Bentley




                                                             10                                      UNITED STATES DISTRICT COURT

                                                             11                                  NORTHERN DISTRICT OF CALIFORNIA
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13    SINCO TECHNOLOGIES PTE LTD.,                           CASE NO. 3:17CV5517 EMC

                                                             14                         Plaintiff,                        JOINT STATUS CONFERENCE
                                                                                                                          STATEMENT
                                                             15    v.
                                                                                                                          Date:                April 26, 2019
                                                             16    SINCO ELECTRONICS (DONGGUAN)                           Time:                9:30 a.m.
                                                                   CO., LTD.; XINGKE ELECTRONICS                          Courtroom:           5, 17th Floor
                                                             17    (DONGGUAN) CO., LTD.; XINGKE
                                                                   ELECTRONICS TECHNOLOGY CO.,
                                                             18    LTD.; SINCOO ELECTRONICS
                                                                   TECHNOLOGY CO., LTD.; MUI LIANG                        [Sec. Amend. Complaint: February 23, 2018]
                                                             19    TJOA (an individual); NG CHER YONG
                                                                   AKA CY NG (an individual); and LIEW
                                                             20    YEW SOON AKA MARK LIEW (an
                                                                   individual),
                                                             21
                                                                                        Defendants.
                                                             22
                                                             23
                                                                             Plaintiff SINCO TECHNOLOGIES PTE, LTD. (“SinCo”) and Defendants Ng Cher Yong
                                                             24
                                                                   AKA Cy Ng (“Mr. Ng”), Mui Liang Tjoa (“Mr. Tjoa”), Liew Yew Soon AKA Mark Liew (“Mr.
                                                             25
                                                                   Liew”) and Xingke Electronics (Dongguan) Co., Ltd. (“Xingke”)1 (collectively, “Parties”) jointly
                                                             26
                                                             27    1
                                                                    Sinco Electronics (Dongguan) Co. Ltd. changed its name to Xingke Electronics (Dongguan) Co. Ltd. in March of
                                                                   2017.
                                                             28

                                                                                                                        -1-             JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 2 of 19



                                                              1    submit this Joint Status Conference Statement in accordance with the Court's Minute Entry of

                                                              2    April 1, 2019 [ECF 178], The Parties previously appeared before Judge Chen for a Case

                                                              3    Management Conference on March 28, 2019.

                                                              4    I.        FACTS
                                                              5              The above-referenced case concerns trademark infringement and related federal and state
                                                              6    torts. The plaintiff is SinCo Technologies Pte, Ltd., a Singaporean company. It initiated this
                                                              7    lawsuit on September 22, 2017, a year after filing a related lawsuit in State Court. [ECF 1.] The
                                                              8    following entities and persons were sued:
                                                              9              Sinco Electronics (Dongguan) Co., Ltd., a Chinese company, which also appears to use
Ropers Majeski Kohn & Bentley




                                                             10                      the name XingKe Electronics (Dongguan) Co., Ltd. (“DG”). A default was entered
                                                             11                      by the Clerk in the Action on August 24, 2018, and later set aside by stipulation
                                A Professional Corporation




                                                             12                      on December 19, 2018 [ECF 111] followed by an Answer and Counterclaims to
                                      Redwood City




                                                             13                      the Second Amended Complaint filed by DG on January 29, 2019 [ECF 135];
                                                             14              Mr. Ng, an employee of DG and a former employee of SinCo appeared in this Action on
                                                             15                      March 16, 2018 [ECF 33]; and
                                                             16              Mr. Liew, an employee of DG and a former employee of SinCo who filed an answer with
                                                             17                      counterclaims against SinCo on November 16, 2019 [ECF 99.]
                                                             18              In it’s Second Amended Complaint, filed on February 23, 2018, SinCo added the
                                                             19    following defendants to this case [ECF 23]:
                                                             20              XingKe Electronics Technology Ltd., a Chinese company, which is the renamed entity
                                                             21                      of SinCo Electronics (Dongguan) Co., Ltd., (“DG”) who filed its answer
                                                             22                      counterclaim against SinCo on January 29, 2019 [ECF 135];
                                                             23              Sincoo Electronics Technology Co., Ltd., (also alleged to be affiliated with SinCo
                                                             24                      China) thereafter a default was entered by the Clerk on December 17, 2018 [ECF
                                                             25                      110]; and
                                                             26              Mr.Tjoa (the CEO of XingKe) who filed an answer on November 1, 2018 [ECF 87].
                                                             27
                                                             28

                                                                                                                     -2-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                       Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 3 of 19



                                                              1              SinCo filed for leave to file its Third Amended Complaint to consolidate the state claims

                                                              2    with this action based on the Defendants’ counterclaims and add additional defendants on

                                                              3    February 19, 2019 [ECF 143.] The matter is under submission to Judge Chen.

                                                              4              SinCo's statement: This is a case arising out of Defendant Mr. Ng, Defendant Mr. Liew,

                                                              5    Defendant Mr. Tjoa and Defendant entities XingKe 2 conspiring to steal Plaintiff SinCo’s United

                                                              6    States (“U.S.”) customers by falsely and deceptively using SinCo's U.S. trademarks, tradesecrets

                                                              7    and embedded employees to divert business.

                                                              8              Defendants Mr. Liew and Mr. Ng are former SinCo employees who, by virtue of their

                                                              9    employment with and former association with SinCo, had specific knowledge of the value and
Ropers Majeski Kohn & Bentley




                                                             10    goodwill of the SinCo Marks. DG was previously the contract manufacturer for SinCo under

                                                             11    contract and was provided limited license to use the SinCo Marks within the scope of that work in
                                A Professional Corporation




                                                             12    addition to certain aspects of SinCo’s trade secrets. Defendants are unlawfully using this
                                      Redwood City




                                                             13    knowledge by devising and operating an illegal scam to exploit for their personal benefit SinCo's

                                                             14    name, trademarks, and business opportunities.

                                                             15              First, Defendants have brazenly approached existing SinCo customers in this judicial

                                                             16    district, representing themselves as SinCo using the SinCo name, status as SinCo employees and

                                                             17    trademarks to pass themselves off as Plaintiff and sell and displace existing projects that were

                                                             18    developed by SinCo previously and upon which Defendants had worked at the direction of SinCo.

                                                             19    This was initially done while Mr. Liew and Mr. Ng were still employees of SinCo, which

                                                             20    facilitated the initial conversion of SinCo’s U.S. customers, employees and trademarks. As a

                                                             21    result of these unlawful activities, Defendants have succeeded in deceiving consumers into

                                                             22    believing that they are the new management of SinCo and diverted SinCo’s business.

                                                             23              Defendants' statement:

                                                             24              All the preceding text was prepared by Sinco, not Defendants. Because of time

                                                             25    constraints involved with the preparation of this Joint Status Conference Statement

                                                             26
                                                                   2
                                                                    Cy Ng defined SINCO ELECTRONICS (DONGGUAN) CO., LTD. as “Electronics DG,” in his declaration of
                                                             27    March 22, 2017, in the State Action.

                                                             28

                                                                                                                    -3-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 4 of 19



                                                              1    (Defendants did not receive Sinco’s draft until the afternoon of April 17), Defendants have

                                                              2    refrained from revising Sinco’s text in favor of presenting the following statement of facts

                                                              3    on behalf of Defendants:

                                                              4              Sinco Singapore was founded by Bryan Lim, its Chief Executive Officer, in 1995 in

                                                              5    Singapore and served as a supplier of electronic components for a number of large technology

                                                              6    companies in the United States. Sinco Singapore itself was, and still is, primarily a sales and

                                                              7    marketing company without sufficient facilities to manufacture the products itself. From the very

                                                              8    beginning, Sinco Singapore would outsource the orders it received to specific companies that

                                                              9    specialized in the manufacture of the products. Defendant Sinco Electronics (Dongguan) (“Sinco
Ropers Majeski Kohn & Bentley




                                                             10    China”), which was founded in or about 1998 by two other companies—SinCo Holdings Group

                                                             11    PTE, Ltd. (of which Mr. Lim owned approximately 18%) and Grand Fortune Electronics
                                A Professional Corporation




                                                             12    Technologies Co., Ltd., which also appears to have been owned by Mr. Lim—was one of the
                                      Redwood City




                                                             13    principal factories that worked with Sinco Singapore since the early 2000s.

                                                             14              Thus, although Sinco Singapore itself had no direct ownership interest in Sinco China,

                                                             15    Sinco’s founder and CEO (Mr. Lim) owned a substantial stake in the company and had a seat on

                                                             16    its Board of Directors until the dispute that led to the present litigation arose in late 2016—after

                                                             17    Mr. Lim’s bid to buy Sinco China was rejected as too low and another company, Jinlong

                                                             18    Machinery & Electronics Co, Ltd. (of which Mr. Tjoa is the Chief Executive Officer), bid

                                                             19    successfully on the remaining shares.

                                                             20              Although Sinco and Sinco China were two distinct companies, for nearly 20 years they

                                                             21    worked together on a variety of projects as part of the “Sinco Group.” As the sales and marketing

                                                             22    member of this group, Sinco Singapore had the initial contact with customers. The principal

                                                             23    purpose of the Sinco Group was to create an impression that the “Sinco Group” was a worldwide

                                                             24    leader in the industry that had its own manufacturing facilities, thereby quality control and cost

                                                             25    savings. Thus, as part of its sales and marketing efforts, Sinco Singapore touted the Sinco Group

                                                             26    as a large, sophisticated global operation whose headquarters was in Singapore and had thousands

                                                             27    of employees in offices and factories in around the world.

                                                             28              In actuality, the Sinco Group was a loose network of several independently-owned and

                                                                                                                    -4-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 5 of 19



                                                              1    operated companies whose operations and finances were separate and independent from one

                                                              2    another, but shared profits and control of the Sinco Group as an enterprise. And although the

                                                              3    aggregate number of employees reached into the thousands, Sinco Singapore had only a small

                                                              4    fraction of that number of employees and had no real presence outside of Asia.

                                                              5              As a result, Sinco Singapore grew its business over the years by portraying itself as the

                                                              6    face of the “Sinco Group” to customers. Once an order was secured by Sinco Singapore, the

                                                              7    order was then outsourced to Sinco China or other manufacturing factories that were members of

                                                              8    the Sinco Group. To ensure that customers understood that Sinco China was part of the Sinco

                                                              9    Group, Sinco Singapore insisted that Sinco China use the name “Sinco” and to use the marks
Ropers Majeski Kohn & Bentley




                                                                   that were developed during the course of their joint venture. Among the efforts that were made
                                                             10
                                                                   to ensure that a unified, global image was projected to customers were the following:
                                                             11
                                A Professional Corporation




                                                                             •       Sinco China was a Chinese company and had an official Chinese name, but when
                                                             12
                                      Redwood City




                                                                                     communicating with customers, its official English name was “Sinco Electronics
                                                             13
                                                                                     (Dongguan) Co. Ltd.”
                                                             14
                                                                             •       Sinco China used “@sincocn.cn” as its email address;
                                                             15
                                                                             •       Sinco Chine used “sincocn.cn” as its company website;
                                                             16              •       Sinco Singapore insisted that Sinco China and its employees use Sinco trademarks
                                                             17                      and logos in all communications, including customers, and on its signage,
                                                             18                      including large signs on Sinco China’s facilities;
                                                             19              •       Sinco Singapore’s marketing materials, including its website, consistently listed

                                                             20                      Sinco China as one of the Sinco Group’s manufacturing facilities;

                                                             21              •       Sinco Singapore repeatedly and consistently informed customers that Sinco China
                                                                                     was one of the Sinco Group’s manufacturing facilities and arranged frequent
                                                             22
                                                                                     customer visits to Sinco China’s facilities in China; and
                                                             23
                                                                             •       Sinco Singapore and affiliated companies hired employees who worked at the
                                                             24
                                                                                     companies comprising the Sinco Group, including Sinco China, but the work those
                                                             25
                                                                                     employees performed was at the direction of Sinco China, which is the entity that
                                                             26
                                                                                     actually paid for their work (Sinco Singapore issued paychecks so the employees
                                                             27                      would qualify for Singapore pension benefits that were not otherwise available to
                                                             28

                                                                                                                       -5-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 6 of 19



                                                              1                      employees in China).

                                                              2              As a result of this long-term, ongoing joint venture, Sinco Singapore and Sinco China

                                                              3    shared information and customers. For example, Sinco Singapore would take a customer’s order

                                                              4    and discuss the nature of the product(s) involved in a specific project, and Sinco China would

                                                              5    develop techniques to manufacture the product in a manner that ensured speed, consistency, and

                                                              6    quality.3
                                                                             After years of success operating as a joint venture, the Sinco Group became fractured as a
                                                              7
                                                                   result of a dispute that arose in late 2016, when Sinco China’s majority shareholder, Xu
                                                              8
                                                                   Shugong, became very ill and had to retire. Mr. Lim made a bid to purchase Mr. Xu’s share of
                                                              9
Ropers Majeski Kohn & Bentley




                                                                   Sinco China, which was rejected because it was far too low. Eventually, all shares of Sinco
                                                             10
                                                                   China—including those owned by Mr. Lim—were sold to Jinlong Machinery & Electronics Co.
                                                             11
                                A Professional Corporation




                                                                   Ltd (“Jinlong”) in late 2016.
                                                             12
                                      Redwood City




                                                                             Before the sale was finalized, however, Mr. Lim used his position as a member of Sinco
                                                             13
                                                                   China’s Board of Directors to cause Jinlong to withdraw from the transaction. After well over a
                                                             14
                                                                   decade without any major problem, Mr. Lim (and his son-in-law, Sinco COO, Jonathan Chee)
                                                             15
                                                                   began accusing Sinco China of “serious” legal violations that included alleged breaches of
                                                             16
                                                                   environmental regulations, health and safety laws, and laws that protected employees. According
                                                             17
                                                                   to Mr. Lim, the other members of Sinco’s Board of Directors had prevented him and his
                                                             18    representatives from obtaining information about these “serious violations.” Nonetheless, Mr.
                                                             19    Lim and his representatives reported these “serious violations” to Sinco Group customers and to
                                                             20    the Chinese authorities.
                                                             21              In actuality, some of the “serious violations” about which Mr. Lim was ostensibly
                                                             22    concerned were the subject of a routine audit conducted by a customer. For example, the “health
                                                             23    and safety violation” was actually an issue over who would pay for health inspections, not that
                                                             24    inspections were not conducted. And although Mr. Lim had complained about not receiving

                                                             25
                                                             26
                                                                             3
                                                                           These are among the “trade secrets” Sinco Singapore claimed Sinco China “stole” after
                                                             27
                                                                   Mr. Lim lost his bid to own Sinco China outright.
                                                             28

                                                                                                                    -6-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 7 of 19



                                                              1    sufficient information about this issue, the customer actually provided it directly to Sinco before

                                                              2    and after the audit was completed.

                                                              3              Similarly, the so-called “environmental” issue was ostensibly discovered during the “due

                                                              4    diligence” Mr. Lim performed in connection with his decision to purchase Sinco China (not as a

                                                              5    result of a customer audit). In short, Mr. Lim claimed that Sinco China had no license to operate

                                                              6    the anodizing machines at its manufacturing facility, and although he claimed he lacked
                                                                   sufficient information about the matter, that did not prevent him from reporting this ostensible
                                                              7
                                                                   “violation” to the customers whose products were manufactured with the anodizing equipment.
                                                              8
                                                                   Nor did the purported lack of information about this issue prevent Mr. Lim’s representatives
                                                              9
Ropers Majeski Kohn & Bentley




                                                                   from reporting the “violation” to the Chinese authorities—who, not surprisingly, determined that
                                                             10
                                                                   a license did exist and did nothing in response to Mr. Lim’s claims.
                                                             11
                                A Professional Corporation




                                                                             Undaunted, Mr. Lim brought a lawsuit in China in which he made many of the same
                                                             12
                                      Redwood City




                                                                   claims Sinco Singapore has made in the litigation he initiated in the U.S. in late 2016. Mr. Lim
                                                             13
                                                                   voluntarily dismissed that suit a year later.
                                                             14
                                                                             Put bluntly, Mr. Lim made these claims in a brazen effort to persuade Jinlong not to
                                                             15
                                                                   proceed with its purchase of Sinco China, which failed. As a result of frustration that he lost the
                                                             16
                                                                   opportunity to purchase Sinco China and his desperation in the wake of losing a key member of
                                                             17
                                                                   the Sinco Group and the manufacturing facilities it possesses, Sinco filed an action in Santa
                                                             18    Clara County Superior Court in October 2016, claiming that Sinco China “stole” Sinco
                                                             19    Singapore’s trade secrets and had passed itself off as Sinco Singapore in an effort to fool Sinco
                                                             20    Group customers into believing Sinco China was Sinco Singapore—notwithstanding that those
                                                             21    customers were well aware that Sinco China was an independent entity that had recently been
                                                             22    purchased by Jinlong. Sinco then initiated a parallel federal action (i.e., the present case),
                                                             23    alleging that Sinco China had infringed engaged in trademark infringement and other violations
                                                             24    by using the Sinco name and trademarks—the same ones that Sinco Singapore Sinco China and

                                                             25    other members of the Sinco Group use to ensure that customers would believe they were dealing

                                                             26    with a sophisticated global operation instead of the small sales and marketing company that

                                                             27    Sinco Singapore is without the Sinco Group behind it.

                                                             28

                                                                                                                    -7-            JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 8 of 19



                                                              1              Defendants are confident that they will demonstrate that Sinco’s claims are factually and

                                                              2    legally baseless and that Sinco and its two principal officers—CEO Bryan Lim and his son-in-

                                                              3    law, COO Jonathan Chee—are liable for defaming Xingke and its executives and for abusing the

                                                              4    legal process in this litigation and in the parallel state action.4

                                                              5              On January 29, 2019, Xingke filed an Answer and Counterclaims in the present action on

                                                              6    in response to Sinco’s Second Amended Complaint. In its counterclaims Xingke sought

                                                              7    declaratory relief and monetary damages. Sinco responded to Xingke’s counterclaims by seeking

                                                              8    leave to file a Third Amended Complaint that would include the same claims Sinco has been

                                                              9    prosecuting in the present action.
Ropers Majeski Kohn & Bentley




                                                             10              Xingke opposed Sinco’s motion on the ground that Sinco could have pursued its

                                                             11    trademark infringement claims in the present action (over which state and federal courts have
                                A Professional Corporation




                                                             12    concurrent jurisdiction) and that allowing the amendment Sinco had proposed would effectively
                                      Redwood City




                                                             13    replicate the state proceedings in the context of the federal trademark action, thereby duplicating

                                                             14    discovery on every issue in both actions.

                                                             15              During the hearing he conducted on March 28, 2019, Judge Chen proposed a solution: that

                                                             16    Sinco would dismiss the state-court action if Xingke would stipulate to the enforcement of that

                                                             17    court’s preliminary injunction by the federal court. After discussing the matter internally, Xingke

                                                             18    advised Sinco that it would stipulate to the federal court’s enforcement of this Court’s preliminary

                                                             19    injunction on the condition that the Parties simultaneously entered into another stipulation Sinco

                                                             20    had proposed several days earlier, by which the federal court would appoint a Special Master to

                                                             21    handle all discovery matters. Sinco responded by stating that it had decided against the latter

                                                             22    stipulation (notwithstanding that it had just proposed it), but urged Xingke to proceed with the

                                                             23    other stipulation anyway.

                                                             24
                                                                             4
                                                             25             Shortly after Sinco Singapore initiated the parallel actions in state and federal court,
                                                                   Sinco China decided to disassociate itself from Sinco Singapore and rebrand itself as “Xingke
                                                             26    Electronics (Dongguan) Co. Ltd.” Judge Chen has ruled that Xingke’s trademarks are
                                                                   substantially different than the trademarks used by the Sinco Group and has permitted Xingke to
                                                             27
                                                                   use them notwithstanding the preliminary injunction.
                                                             28

                                                                                                                      -8-            JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                     Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 9 of 19



                                                              1              Instead, Xingke advised Judge Chen that it would dismiss the counterclaims that were not

                                                              2    directly related to trademark infringement in the present action and voluntarily submit to the state

                                                              3    court’s jurisdiction in the state-court action, thereby mooting the need for Sinco to file a Third

                                                              4    Amended Complaint. Judge Chen discussed the matter further with the Parties’ counsel during

                                                              5    the hearing of Sinco’s motion to dismiss Mr. Liew’s counterclaims on April 18, 2019. There,

                                                              6    Sinco’s counsel argued that the federal action is far more advanced than the present action and

                                                              7    urged the Court to grant Sinco’s motions to prevent Defendants from engaging in

                                                              8    “gamesmanship.”

                                                              9              Judge Chen advised counsel that he was not persuaded. On April 19, 2019, Judge Chen
Ropers Majeski Kohn & Bentley




                                                             10    issued an order denying Sinco’s motion, in which he explained the rationale that informed his

                                                             11    decision as follows:
                                A Professional Corporation




                                                             12              It makes more sense for the federal and state cases to continue as they were
                                      Redwood City




                                                                             originally framed by Sinco Singapore rather than trying to convert the federal
                                                             13              action into one all-inclusive action. The Court notes that Sinco Singapore made
                                                                             the choice to bring its claims against Defendants in two different fora – i.e., to
                                                             14              file the federal action rather than bring the trademark infringement claims in
                                                                             the already existing state action. See RBCI Holdings, Inc. v. Drinks Ams.
                                                             15              Holdings, Ltd., No. 07 Civ. 2877 (DC), 2008 U.S. Dist. LEXIS 26122, at *5
                                                                             (S.D.N.Y. Mar. 20, 2008) (stating that “[f]ederal courts have original but not
                                                             16              exclusive – jurisdiction over ‘any civil action arising under any act of Congress
                                                                             relating to . . . trademarks’”). Having made that decision, Sinco Singapore can
                                                             17              hardly complain now that it makes more sense for all claims to be before this
                                                                             Court. Cf. American International Underwriters, Inc. v. Continental Ins. Co., 843
                                                             18              F.2d 1253, 1260 (9th Cir. 1988) (stating that it is clear that the rationale that
                                                                             prohibits plaintiffs from removing cases to federal court under 28 U.S.C. § 1441 . .
                                                             19              . bars [the plaintiff] from bringing this repetitive lawsuit in federal court”). 3
                                                                             Furthermore, contrary to what Sinco Singapore argues, the instant case is not
                                                             20              markedly more advanced in litigation compared to the state action.
                                                             21    Dkt. No. 195 at 2:7-21 (emphasis added).

                                                             22              Accordingly, Xingke will dismiss the non-trademark claims in the present action and file

                                                             23    an answer and counterclaims in the state-court action, including claims against Messrs. Lim and

                                                             24    Chee individually, for which Xingke will seek damages, equitable relief, and an award of attorney

                                                             25    fees and costs.

                                                             26    ///

                                                             27    ///

                                                             28

                                                                                                                     -9-           JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 10 of 19



                                                              1    II.       DISCOVERY

                                                              2              SinCo's statement:

                                                              3              PROTECTIVE ORDER

                                                              4              On and before September 18, 2018, the parties negotiated and submitted a proposed

                                                              5    stipulated protective order to the Court [ECF 62.] That proposed order was entered as an Order

                                                              6    by Judge Chen on September 19, 2018 [ECF 63.] On January 7, 2019, the parties submitted

                                                              7    competing amended protective orders. [ECF 120 and 121.] On January 9, 2019, the Court

                                                              8    entered the Order and Stipulation of the Parties Regarding Protocol for Discovery or

                                                              9    Electronically Stored Information [ECF 122]. On January 14, 2019, this Court issued an
Ropers Majeski Kohn & Bentley




                                                             10    Amended Protective Order. [ECF 124.]

                                                             11              On November 9, 2018, the parties submitted a Joint Discovery Brief pursuant to Judge
                                A Professional Corporation




                                                             12    Chen’s standing order as to the adequacy of responses by Defendant Mr. Ng to Request for
                                      Redwood City




                                                             13    Production served by SinCo on April 12, 2018 [ECF 95]. Judge Chen reassigned the discovery

                                                             14    issues to your Honor by random assignment on November 14, 2018 [ECF 96 and 98.]

                                                             15              DEFENDANT MR. NG’S RESPONSES TO SINCO’S DISCOVERY REQUESTS

                                                             16              On November 30, 2018, counsel for SinCo and Defendant Mr. Ng met in-person and

                                                             17    arrived at a compromise as to the responses by Defendant Mr. Ng to Request for Production of

                                                             18    Documents (“RFP”) Nos. 12- 19 served by SinCo on April 12, 2018. [ECF 103.]

                                                             19              Specifically, it was agreed that responsive information on Mr. Ng’s Dell and Microsoft

                                                             20    laptops would be produced within “a sixty (60) to ninety (90) day timeframe,5“ and “Mr. Ng’s

                                                             21    counsel will then notify counsel for SinCo of a date certain by which Mr. Ng's counsel has

                                                             22    received and began review of the information from Xingke Electronics (Dongguan) Co., Ltd.,

                                                             23    prior to production to Plaintiff.” [ECF 103.]

                                                             24              Defendants’ Statement: The issues Sinco has raised regarding the laptop computers that

                                                             25    Messrs. Ng and Liew used in connection with their employment were the subject of two meet-

                                                             26
                                                                   5
                                                             27      60 Days from November 30, 2018 is January 29, 2019, and 90 days from November 30, 2018
                                                                   is February 27, 2019.
                                                             28

                                                                                                                   - 10 -        JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 11 of 19



                                                              1    and-confer sessions (one on March 1 and the other on April 3, 2019). Defendants have since

                                                              2    provided Sinco with the data from both computers, a declaration pertaining to the information on

                                                              3    those computers, instructions about how to access metadata and documents with parent-child

                                                              4    relationships, such as attachments to email messages. It is not clear why Sinco is raising these

                                                              5    issues again, so Defendants are unable to respond to Sinco’s statements.

                                                              6              DEFENDANT MR. TJOA’S RESPONSES TO SINCO’S DISCOVERY REQUESTS

                                                              7              Sinco’s Statement: On December 20, 2018, the parties met and conferred in person as to

                                                              8    RFPs Nos. 1-42 and Interrogatories (“ROGS”) 2-5, and 7 served on Defendant Mr. Tjoa on

                                                              9    November 2, 2018 [ECF 113.] On January 4, 2018, the parties again met and conferred in
Ropers Majeski Kohn & Bentley




                                                             10    person as to RFP’s Nos. 1-42 and Interrogatories (“ROGS”) 2-5, and 7 served on Defendant Tjoa

                                                             11    on November 2, 2018 [ECF 119.] Thereafter the parties submitted a proposed Order and
                                A Professional Corporation




                                                             12    stipulation as to compromises that had been reached. [ECF 119.]
                                      Redwood City




                                                             13              Defendants’ Statement: The Parties’ counsel have also met and conferred about Mr.

                                                             14    Tjoa’s responses to Sinco’s written discovery requests and he has either provided supplemental

                                                             15    responses already or is in the process of doing so now (e.g., supplemental responses to Sinco’s

                                                             16    first set of interrogatories will be served today (April 19, 2019)).

                                                             17              DEFENDANTS’ RESPONSES TO SINCO’S DISCOVERY REQUESTS

                                                             18              Sinco’s Statement: On March 1, 2019, the parties met and conferred in person as to: (1)

                                                             19    responses to SinCo’s written discovery of Defendant Mr. Ng as to RFP; (2) Mr. Tjoa’s production

                                                             20    in response to SinCo’s RFP Set One served on November 2, 2018, specifically as to compliance

                                                             21    with the Court’s January 9, 2019 Order Regarding Protocol For Discovery of Electronically

                                                             22    Stored Information in Civil Litigation; (3) SinCo’s request for Defendant Xingke Electronics

                                                             23    (Dongguan) Co., Ltd.’s (“XINGKE”) employee (XINGKE’s factory in China depositions) [Eric

                                                             24    Pang; Gao Bingyi; Gouki Gao; Larry Sim Teck, Jerry Darui; Quek Seow Eng; Lim Chin Huan;

                                                             25    and Ng Yi Ming]; and (4) scope of a stipulation that was executed on January 8, 2019, regarding

                                                             26    a two-week extension as to which parties to this litigation it applied; (5) the depositions of several

                                                             27    individuals (i.e., the third examination of Mr. Liew the second examination of Mr.Tjoa, and the

                                                             28    initial examinations of the factory employees and SinCo executives Jon Chee and Bryan Lim; and

                                                                                                                   - 11 -          JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 12 of 19



                                                              1    (6) the need for guidelines to govern responses to written discovery and the scheduling of

                                                              2    depositions. [ECF 154.]. A transcript of that meet and confer was partially submitted to the Court

                                                              3    on March 5, 2019 [ECF 150-1 at pg. 171.]

                                                              4              Pursuant to Judge C. Spero’s Revised Civil Standing Order of March 11, 2019, the

                                                              5    parties submitted a Joint Letter Re the Meet and Confer of March 1, 2019 that memorialized

                                                              6    their unresolved discovery disputes. [ECF 154.]

                                                              7              On March 13, 2019, the Court issued an Order as to several issues referenced in the Joint

                                                              8    Letter. [ECF 155.] Specifically the Order stated that: Mr. Ng provide, within seven (7) calendar

                                                              9    days of the March 13, 2019 order a declaration describing in detail the forensic search conducted
Ropers Majeski Kohn & Bentley




                                                             10    on the two computers in question; that Defense counsel would provide technical assistance to

                                                             11    Plaintiff to view the documents, including all metadata, attachments, and all parent-child
                                A Professional Corporation




                                                             12    relationships among the documents and/or attachments. In addition, the court ordered that the
                                      Redwood City




                                                             13    parties shall meet and confer and agree upon a schedule for any Xingke employee depositions

                                                             14    sought by SinCo, and file it with the court on or before Monday, March 18, 2019. [ECF 155-1 at

                                                             15    Pg. 1-2.]

                                                             16              Defendants’ Statement: Once again, each of these issuses has been discussed during

                                                             17    meet-and-confer sessions and the Parties have reached agreement as to each of them. Defendants

                                                             18    do not understand why Sinco is raising them again here.

                                                             19              XINGKE EMPLOYEE DEPOSITIONS

                                                             20              Sinco’s Statement: On March 14, 2019, counsel for Defendants filed a Motion for Relief

                                                             21    from Nondispositive Pretrial Order of Magistrate Judge. [ECF 156.] On March 1, 2019, at 10:28

                                                             22    a.m. this Court issued the Order Denying Defendants’ Motion for Relief from Dispositive Pretrial

                                                             23    Order of Magistrate Judge. [ECF 157.]

                                                             24              On March 18, 2019, counsel for Defendants’ sent the following email correspondence to

                                                             25    Plaintiff’s counsel “Defendants hereby comply with the Order Re Joint Letter by agreeing to

                                                             26    make the following witnesses available for deposition in Hong Kong during the last week of June

                                                             27    or the first week of July 2019”

                                                             28              LOCATION: HONG KONG

                                                                                                                   - 12 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 13 of 19



                                                              1              On March 20, 2019, the parties submitted a joint letter regarding the depositions of

                                                              2    certain employees of the defendants (the “Deposition Joint Letter”). [ECF 159.] The Court

                                                              3    ordered Defendants to make the Employee Witnesses available for deposition in Singapore in

                                                              4    addition to again setting the time that it not occur later than May 31, 2019.

                                                              5              On April 16, 2019, Defendants notified SinCo that Lim Chin Huan had tendered his

                                                              6    resignation on April 15, 2019. When SinCo had initially requested these depositions last year,

                                                              7    they were similarly informed that the General Manager of the factory Gao Bingyi had also

                                                              8    recently resigned and was unavailable for deposition. It is essentially impossible to subpoena

                                                              9    deposition testimony of Chinese residents. Defendants also sought the deposition of SinCo
Ropers Majeski Kohn & Bentley




                                                             10    employees and proposed the following deposition schedule from May 28, 2019 to June 7, 2019:

                                                             11                       May 28, 2019                      Quek Seow Eng
                                A Professional Corporation




                                                             12                       May 29, 2019                      Jerry Darui
                                      Redwood City




                                                             13                       May 30, 2019                      Gouki Gao
                                                             14                       May 31, 2019                      Eric Pang
                                                             15                       June 4, 2019                      Jennifer Tan
                                                             16                       June 6, 2019                      Cynthia Chua
                                                             17                       June 7, 2019                      Johnson Chu
                                                             18              On March 27, 2019, Defendants’ refused to use the revisions that SinCo’s counsel
                                                             19    provided to Defendants’ letter pursuant to the court orders and filed a separate letter. [ECF 170
                                                             20    and 171.] On April 1, 2019, based on the non-joint letters that the Defendants, this Court
                                                             21    Ordered Defendants to produce the Employee Witnesses in Singapore on the following dates for
                                                             22    deposition, and shall cooperate by taking all steps necessary to ensure that the Employee
                                                             23    Witnesses’ deposition can be taken in Singapore on these dates:
                                                             24              a. Jerry Darui May 27, 2019
                                                             25              b. Quek Seow Eng May 28, 2019
                                                             26              c. Lim Chin Huan May 29, 2019
                                                             27              d. Gouki Gao May 30, 2019
                                                             28

                                                                                                                    - 13 -          JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 14 of 19



                                                              1              e. Eric Pang May 31, 2019

                                                              2              SINCO NOT ALLOWED TO CREATE A RECORD OR DEFEND COUNSEL’S REPUTATION

                                                              3              As part of the April 1, 2019, Order the Court stated, “Defendants shall show cause, within

                                                              4    seven (7) days of this Order, why they should not be required to pay to Plaintiff, in addition to

                                                              5    any other sanction that the Court may order on any other matter the amount of $1000 which the

                                                              6    Court finds to be the reasonable attorney fee with respect to the exchange of non-joint letters.”

                                                              7    [ECF 178]

                                                              8              On April 8, 2019, Defendants filed a Response denying any culpability and claiming

                                                              9    SinCo acted unreasonably. [ECF 186] On April 9, 2019, this Court issued an Order Expunging
Ropers Majeski Kohn & Bentley




                                                             10    Order to Show Cause that stated, “Plaintiff’s counsel unreasonably restricted both the time

                                                             11    allowed for Defendants’ counsel to review the “non-joint letter” and arbitrarily restricted the
                                A Professional Corporation




                                                             12    subject matter of that letter.” [ECF 187] On April 12, 2019, SinCo filed a letter brief with the
                                      Redwood City




                                                             13    Court Requesting an opportunity to provide evidence defending the unfounded accusations that

                                                             14    Defendants had made and the Court relied on in finding that SinCo’s counsel acted unreasonably.

                                                             15    [ECF 190] On April 15, 2019, the Court denied Sinco’s Motion for Reconsideration and left the

                                                             16    April 9, 2019 Order in tact. [ECF 191] On April 16, 2019, Defendants’ counsel in this action

                                                             17    submitted a pleading in the related State action before Judge Kuhnle quoting this Court’s April 9,

                                                             18    2019 order: ““it is not lost on the Court that Plaintiff’s counsel unreasonably restricted both the

                                                             19    time allowed for Defendants’ counsel to review the ‘non-joint letter’ and arbitrarily restricted the

                                                             20    subject matter of that letter.” This evidences the order of April 9, 2019 diminished the reputation

                                                             21    of SinCo’s counsel’s reputation in the legal community without the ability to defend himself in

                                                             22    any meaningful way, based on an original order to show cause directed at Defendants’ conduct.

                                                             23              Defendants’ Statement: Xingke has arranged to make the individuals who remain

                                                             24    employed by Xingke available for deposition in Singapore in late May. Defendants have also

                                                             25    noticed the depositions of three Sinco employees whose depositions were scheduled to be

                                                             26    conducted on June 5 through 7, also in Singapore. Defendants recently became aware, however,

                                                             27    that June 5 is a holiday in Singapore, and have requested that Sinco arrange for the deposition of

                                                             28    one of the three Sinco employees to take place on June 4 (which is a Tuesday). Sinco’s counsel

                                                                                                                   - 14 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 15 of 19



                                                              1    has responded by advising Defendants’ counsel that the parties may be able to proceed with the

                                                              2    deposition on June 5 after all, because it believes that a conference room will be available on that

                                                              3    day. Despite asking Sinco’s counsel to confirm that the conference room actually is available on

                                                              4    June 4, however, Sinco’s counsel has yet to respond.

                                                              5              As for Sinco’s insistence on relitigating Your Honor’s Order Expunging the OSC on April

                                                              6    9, 2019 (Dkt. No. 187), Defendants submit that they have already exhausted the subject in prior

                                                              7    submissions. Should Your Honor wish Defendants to elaborate further, their counsel will be

                                                              8    prepared to do so at the April 26 conference.

                                                              9              MOTION FOR PROTECTIVE ORDER AS TO DEFENDANTS’ LETTER BRIEF [ECF 192]
Ropers Majeski Kohn & Bentley




                                                             10              Sinco’s Statement: After the Court’s order denying SinCo’s request for reconsideration

                                                             11    on April 15, 2019, Defendants filed a letter brief that was moot when filed. The issue however
                                A Professional Corporation




                                                             12    was that Defendants letter brief violated this Court’s Order of January 14, 2019, by intentionally
                                      Redwood City




                                                             13    misrepresenting the substance of testimony from Jonathan Chee’s deposition of April 4, 2019, as

                                                             14    to his prior conviction which pursuant to the Order was deemed as confidential Attorney’s Eyes

                                                             15    Only under section 5.2 (b). SinCo immediately notified Defendants’ counsel by email and

                                                             16    advised that the material should be removed or redacted pursuant to the protective order.

                                                             17    Defendants refused. SinCo again requested the information be removed and advised that this

                                                             18    testimony would be designated as confidential when the transcript was made available for review

                                                             19    as the testimony was private and embarrassing to the non-party witness and that the threat of

                                                             20    current criminal penalties in Singapore was an attempt to intimidate the witness. Defendants

                                                             21    refused.

                                                             22              Regardless of the violation of the Protective Order, this information about a criminal

                                                             23    conviction of over 15 years ago is presumed inadmissible under the rules and given the Order of

                                                             24    this Court addressing SinCo’s letter brief there was no reasonable basis for filing and then

                                                             25    maintaining in the public record the identified information.

                                                             26              SinCo is drafting a Motion for Protective Order, but must await the deposition transcript

                                                             27    of Jonathan Chee to be provided by the Court reporter to evidence the willfully false

                                                             28    characterization Defendant have made on the public record.

                                                                                                                    - 15 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 16 of 19



                                                              1              Defendants’ Statement: Sinco’s contention that the letter Defendants submitted to Your

                                                              2    Honor somehow violated the Parties’ Stipulated Protective Order is baselss. Indeed, despite

                                                              3    Sinco’s professed outrage over the purported breach of Mr. Chee’s privacy rights as a result of the

                                                              4    inclusion of his conviction for fraud, the bankruptcy petition he filed to prevent his victims from

                                                              5    recovering the $1 million he obtained from them, and the term Mr. Chee served in prison as a

                                                              6    result—which was reported in various news media well before Defendants raised it here—Sinco

                                                              7    itself has presented the same information in the Joint Case Management Conference Statement it

                                                              8    has prepared in advance of a CMC before Judge Kuhnle on April 26 (at 2:30 p.m.).

                                                              9              In any event, Mr. Chee’s conviction for fraud, his bankruptcy petition, and his violations
Ropers Majeski Kohn & Bentley




                                                             10    of Singapore law as a result of his appointment as Sinco’s COO are facts that bear directly on Mr.

                                                             11    Chee’s credibility. Moreover, Defendants will show that Mr. Chee’s conduct and his reputation
                                A Professional Corporation




                                                             12    have a direct bearing on the claims Sinco has made in this action and the state-court action.
                                      Redwood City




                                                             13              Defendants’ counsel has explained all this to Sinco’s counsel. Yet, Sinco’s counsel states

                                                             14    that he intends to file a motion with this Court on the ground that Mr. Chee’s criminal conviction,

                                                             15    his five-and-a-half-year prison sentence, and his bankruptcy petition are facts that are somehow

                                                             16    entitled to protection from disclosure by the Parties’ Stipulated Protective Order—

                                                             17    notwithstanding that all these facts are already in the public domain and are not protected by

                                                             18    applicable law in any event. For that reason, Defendants’ counsel has advised Sinco’s counsel

                                                             19    that Defendants will seek an award of sanctions if Sinco filed such a patently frivolous motion. If

                                                             20    Sinco proceeds with its plan to file the motion anyway, Defendants will demonstrate that there is

                                                             21    no basis for any good-faith assertion of confidentiality, and they will seek an award of sanctions

                                                             22    to recover the wasted time and resources expended in responding to it.

                                                             23              DEFENDANTS FURTHER RESPONSES TO SINCO’S DISCOVERY REQUESTS

                                                             24              Sinco’s Statement: On April 3, 2019, at approximately 5:00 PM the parties counsel

                                                             25    initiated a meet and confer, attended by SinCo’s Counsel, Lael D. Andara, paralegal Manali Shah

                                                             26    and Defendants’ counsel: Jeffrey Fazio, Yi Yao, and Clay Zhu which was conducted in-person at

                                                             27    1001 Marshall Street Redwood City, California. At approximately 6:00 PM the corporate

                                                             28    representatives of SinCo Jonathan Chee (COO) and Bryan Lim (CEO) along with Defendant

                                                                                                                    - 16 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 17 of 19



                                                              1    Mr.Tjoa were also present at the meet & confer between counsels. Pursuant to Judge C. Spero’s

                                                              2    Revised Civil Standing Order, the parties submitted a Joint Letter Re the Meet and Confer of

                                                              3    April 3 , 2019, which memorialized the resolved and unresolved discovery dispute as to: (1) Mr.

                                                              4    Ng responses to SinCo‘s RFP [Set One] served on April 12, 2018; (2) Defendant

                                                              5    Xingke production in response to SinCo RFP Set One served on February 5, 2019, specifically

                                                              6    as to compliance with the Court’s January 9, 2019, Order Regarding Protocol For Discovery of

                                                              7    Electronically Stored Information in Civil Litigation; (3) Xingke’s employee depositions [Eric

                                                              8    Pang; Gouki Gao; Jerry Darui; Quek Seow Eng; and Lim Chin Huan]; (4) Attorney’s fees as to

                                                              9    SinCo’s Motion for Sanctions, (5) Mr. Tjoa’s production in response to SinCo’s RFP Set One
Ropers Majeski Kohn & Bentley




                                                             10    served on November 2, 2018, and (6). Xingke’s responses to Interrogatories Nos.1-8, 10-11, and

                                                             11    14-19.
                                A Professional Corporation




                                                             12              DEPOSITIONS TAKEN TO DATE:
                                      Redwood City




                                                             13              On December 2, 2016, February 21, 2017, and March 8, 2019, Defendant Mr. Liew was

                                                             14                      deposed in the United States in the State action.

                                                             15              On February 12, 2018, Defendant Mr. Ng was deposed was deposed in Singapore in the

                                                             16                      State action.

                                                             17              On August 24, 2018, SinCo employee Minh Chi Nguyen was deposed in the United

                                                             18                      States in the State action.

                                                             19              On January 17, 2019, Defendant Mr. Tjoa was deposed was deposed in Singapore in the

                                                             20                      Federal action.

                                                             21              On April 4, 2019, SinCo employee Jonathan Chee was deposed in the United States in the

                                                             22                      Federal action.

                                                             23              On April 5, 2019, SinCo employee Bryan Lim was deposed in the United States in the

                                                             24                      Federal action.

                                                             25    ///

                                                             26    ///

                                                             27    ///

                                                             28

                                                                                                                     - 17 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 18 of 19



                                                              1              A.      SinCo’s Discovery Yet to be Resolved:

                                                              2              XINGKE'S RESPONSES TO SINCO'S INTERROGATORIES (SERVED 2/5/19)

                                                              3              SinCo’s statement:
                                                              4              SinCo had requested a meet and confer as to Interrogatories Nos.1-8, 10-11, and 14-19 to
                                                              5    Xingke on March 22, 2019, providing the specific issue for each. SinCo reiterated these identical
                                                              6    issues on April 2, 2019, in a letter to Defendant’s counsel. Counsels for Xingke declined to
                                                              7    discuss SinCo's Interrogatories Nos.1-8, 10-11, and 14-19 to Xingke, claiming they had only been
                                                              8    made aware of them on April 2, 2019, and they were not prepared to address them.
                                                              9              Defendants’ Statement: As Sinco is well aware, Defendants addressed this issue in a
Ropers Majeski Kohn & Bentley




                                                             10    Stipulation and Proposed Order dated April 8, 2019, as fllows: “Xingke will review Sinco’s April
                                                             11    2, 2019 letter, and will provide a proper response to the issues identified therein not later than
                                A Professional Corporation




                                                             12    April 22, 2019, and will continue the meet-and-confer process in an effort to resolve the
                                      Redwood City




                                                             13    differences between the parties.” Nothing has changed since that time.
                                                             14              REQUEST TO APPOINT SPECIAL MASTER
                                                             15              Sinco’s Statement: SinCo requests that a neutral special master be appointed under Fed.
                                                             16    R. Civ. Proc. 53, as a neutral observer to be present by phone during depositions (outside the
                                                             17    U.S.) and in person during counsel’s meet and confer meetings or depositions in the U.S. moving
                                                             18    forward regarding all future Discovery matters. The special master will be authorized to provide
                                                             19    a neutral recommendation for disputes that may arise and to generally oversee that both parties
                                                             20    counsel are conducting themselves appropriately under the rules of professional responsibility in
                                                             21    the Northern District of California . SinCo proposes that both parties share any and all cost
                                                             22    related to the special master executing their duties in this Action. SinCo would defer to the Court
                                                             23    for the appointment of a special master.
                                                             24              Defendants’ statement: Defendants have no objection to the appointment of a special
                                                             25    master for the purpose of addressing disputes that may arise in overseas depositions, as long as
                                                             26    the costs are borne equally (i.e., 50/50) between Sinco and Defendants. In the event Your Honor
                                                             27    is not inclined to select the special master, Defendants propose that the parties propose several
                                                             28

                                                                                                                   - 18 -         JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
                                                                    Case 3:17-cv-05517-EMC Document 197 Filed 04/19/19 Page 19 of 19



                                                              1    candidates from JAMS and determine whether they can agree on the selection.

                                                              2              Finally, Defendants propose (as the have in the state-court action) that Your Honor require

                                                              3    the parties to hire a court reporter to transcribe all future meet-and-confer sessions to preclude any

                                                              4    dispute over what was said and what the Parties agreed or did not agree to do during those

                                                              5    sessions, and that the Parties share the cost equally (i.e., 50% by Sinco and 50% by Defendants).

                                                              6
                                                              7    Dated: April 19, 2019                               ROPERS, MAJESKI, KOHN & BENTLEY
                                                              8
                                                              9                                                        By: /s/ Lael David Andara
Ropers Majeski Kohn & Bentley




                                                                                                                          LAEL D. ANDARA
                                                             10                                                           Attorneys for Plaintiff
                                                                                                                       SINCO TECHNOLOGIES PTE LTD
                                                             11
                                A Professional Corporation




                                                             12    Dated: April 19, 2019                               DEHENG LAW OFFICES, PC
                                      Redwood City




                                                             13
                                                             14                                                        By:
                                                                                                                          JEFFREY L. FAZIO
                                                             15                                                            Attorneys for Defendant
                                                                                                                       NG CHER YONG AKA CY NG, MUI
                                                             16                                                        LIANG TJOA, LIEW YEW SOON AKA
                                                                                                                       MARK LIEW and Xingke
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28

                                                                                                                    - 19 -        JOINT STATUS CONFERENCE STATEMENT

                                                                  4815-7615-5284.1
